PER CURIAM.
AFFIRMED. We agree that the decision of the supreme court in Bankston v. Brennan, 507 So.2d 1385 (Fla.1987), although involving the furnishing of alcohol to a minor, compels an affirmance of the trial court’s judgment holding that a social host has no legal liability for furnishing alcohol to a known alcoholic. However, we agree with appellant that the issue is one of great public importance and in order to give appellant an opportunity to present her concerns to the supreme court we certify the following question.
Under the law of Florida may a social host be held liable for serving alcohol to a known alcoholic?
ANSTEAD, LETTS and GLICKSTEIN, JJ., concur.